Title: To George Washington from Benjamin Franklin, 3 April 1787
From: Franklin, Benjamin
To: Washington, George



Dear Sir,
Philad[elphi]a April 3. 1787

I have often thought that the Number of People, who by Curiosity and the Admiration of your Character are drawn to call at Mt Vernon, must be very troublesome to you, and have therefore generally declin’d giving any introductory Letters. But my Nephew Mr Jonathan Williams, who was a faithful and active Agent of the United States during the whole War, in shipping Stores, Arms, Ammunition &c. for the Army, being on his Way to Richmond, and desirous of paying his Respects to you, I hope you will excuse my giving this Line of Information concerning him, which at the same time may express my best Wishes for your Health and Happiness, and Hopes of seeing you here at the Convention, being persuaded that your Presence will be of the greatest Importance to the Success of the Measure. With sincere Esteem and Respect, I am, Dear Sir, Your most obedt & most hum. Servt

B. Franklin

